PER CURIAM.
In yet another appeal from a conviction and sentence for purchase of cocaine within one thousand feet of a school, section 893.-13(l)(e), Florida Statutes (1989), appellant contests, inter alia, the propriety of allowing police officers to testify as to the location of Parkway Middle School and its distance from the scene of the drug transaction. The objection was that the police officers were not expert surveyors, and were therefore incompetent to give testimony about locations or distances. We know of no case law which requires expert testimony to establish how many standard, twelve-inch feet lie between point A and point B. The statute clearly does not. Further, expert testimony as to the technical boundaries of the school is not required where, as here, the distances were described as “four hundred feet plus” from the property line, or “five hundred feet plus” from the building.
While we suppose a person charged with this .offense may argue the inaccuracy of the officers’ measurements, no error is created by allowing such lay testimony for the jury’s consideration.
Appellant’s remaining points are equally devoid of merit.
AFFIRMED.
DOWNEY, ANSTEAD and POLEN, JJ., concur.